Mr, Chief Justice Chase delivered the opinion of the court.
This is a motion that Branch T. Masterson be admitted as a party appellant in this cause with the appellant, John Herndon, who has become bankrupt.
It is supported by the production of the deed of assignment of the register in bankruptcy of the district court of the United States for the eastern district of Texas, in the matter of John H, Herndon, bankrupt, to Branch T. Master-son, duly attested by the clerk of the court.
The 14th section of the bankrupt law provides that the assignee in bankruptcy may prosecute and defend in hie own name all suits at law and in equity pending at the time of the adjudication of bankruptcy, in which the bankrupt is a party, in the same manner and with the like effect as tihey might have been prosecuted or defended by the bankrupt, and makes a copy of the register’s assignment, duly certified by the clerk of the proper court, conclusive evidence of the right of the assignee to sue.
This legislation, we think, governs the present case. It seems to require that Masterson, the assignee, be substituted as appellant for Herndon, the bankrupt, who may be said to be cwiliter mortms, precisely as an executor or administrator would be made party instead of an appellant actually deceased \ and m order will be made accordingly,